DETAILED ACTION
Status of the Claims
1.	Claims 16-21 are being examined in the application.
	Claims 1-8 are cancelled.
	Claims 9-15 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 16-21 in the reply filed on 5/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 20 is objected to because of the following informalities: Claim 20 is dependent on cancel claim 1. Change the dependency to appropriate claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Rosentein et al. (US 2013/0180867).
Claim 16. Rosenstein et al. teach a method comprising the steps of (method of fabricating and packaging multiple pores [0069]): 
introducing a solution between a substrate with a membrane in which the membrane is provided to close a plurality of openings disposed in an array and a substrate with independent electrodes in which a plurality of the independent electrodes are disposed in an array (as shown in annotated Fig 19 below; substrate 100 with membrane provided with openings which are closed prior to drilling nanpores through the membrane; see [0061] and substrate 101 with independent electrode which are disposed in array; [0069] and introducing electrolyte between the substrates); 
aligning the substrate with the membrane and the substrate with the independent electrodes to cause the openings to correspond to the independent electrodes in a one-to-one manner (as shown in annotated Fig 19 below, the openings correspond to independent electrodes present in cis1 and cis 2); 
pressure bonding the substrate with the membrane and the substrate with the independent electrodes with a partition wall between the substrate with the membrane and the substrate with the independent electrodes, the partition wall having a plurality of openings corresponding to the independent electrodes disposed in the array (pressure is used as shown in Fig 19 below to package the chips/substrate together, the PDMS gasket having plurality of opening to form cis1 and cis2 chamber corresponds to independent electrodes; see [0069]); and 
forming a sealed liquid tank surrounded by at least the membrane and the partition wall by the pressure bonding (a sealed cis1 chamber is formed between the membrane and the PDMS gasket; see annotated Fig 19 below),
 wherein
 in the step of introducing the solution, the solution is introduced to cover the plurality of openings of the partition wall to form a plurality of sealed liquid tanks surrounded by at least the membrane and the partition wall having the plurality of openings (electrolyte covers the cis chambers to form plurality of sealed liquid tanks surrounded by the membrane and the PDMS gasket; see annotate Fig below and [0063]), and
 in the step of introducing the solution, the solution is introduced between the substrate with the membrane and the substrate with the independent electrodes by5Serial No. 16/464,835 Response filed May 23, 2022 Restriction Requirement mailed March 22, 2022introducing the solution onto the substrate with the independent electrodes and immersing one surface of the substrate with the membrane in the solution (both trans and cis chambers are comprised of electrolyte; [0063] wherein the surface of the substrate with the membrane is immersed in the electrolyte facing the trans chamber; see Fig below).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Claim 18. Rosenstein et al. teach a method comprising the steps of (method of fabricating and packaging multiple pores [0069]): 
introducing a solution between a substrate with a membrane in which the membrane is provided to close a plurality of openings disposed in an array and a substrate with independent electrodes in which a plurality of the independent electrodes are disposed in an array (as shown in annotated Fig 19 below; substrate 100 with membrane provided with openings which are closed prior to drilling nanpores through the membrane; see [0061] and substrate 101 with independent electrode which are disposed in array; [0069] and introducing electrolyte between the substrates); 
aligning the substrate with the membrane and the substrate with the independent electrodes to cause the openings to correspond to the independent electrodes in a one-to-one manner (as shown in annotated Fig 19 below, the openings correspond to independent electrodes present in cis1 and cis 2); 
pressure bonding the substrate with the membrane and the substrate with the independent electrodes with a partition wall between the substrate with the membrane and the substrate with the independent electrodes, the partition wall having a plurality of openings corresponding to the independent electrodes disposed in the array (pressure is used as shown in Fig 19 below to package the chips/substrate together, the PDMS gasket having plurality of opening to form cis1 and cis2 chamber corresponds to independent electrodes; see [0069]); and 
forming a sealed liquid tank surrounded by at least the membrane and the partition wall by the pressure bonding (a sealed cis1 chamber is formed between the membrane and the PDMS gasket; see annotated Fig 19 below),
 wherein
 in the step of introducing the solution, the solution is introduced to cover the plurality of openings of the partition wall to form a plurality of sealed liquid tanks surrounded by at least the membrane and the partition wall having the plurality of openings (electrolyte covers the cis chambers to form plurality of sealed liquid tanks surrounded by the membrane and the PDMS gasket; see annotate Fig below and [0063]); and
 in the step of introducing the solution, the solution is introduced onto one surface of the substrate with the membrane and one surface of the substrate with the independent electrodes to bring the introduced solutions into contact with each other (cis and trans chambers are filled with electrolytes respectively and they come into contact with each other through the nanopore; [0092] and Fig 19 below).  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosentein et al. (US 2013/0180867) in view of Tabard-Cossa et al. (US 2017/0363609).
Claim 17. Rosenstein et al. teach a method comprising the steps of (method of fabricating and packaging multiple pores [0069]): 
introducing a solution between a substrate with a membrane in which the membrane is provided to close a plurality of openings disposed in an array and a substrate with independent electrodes in which a plurality of the independent electrodes are disposed in an array (as shown in annotated Fig 19 below; substrate 100 with membrane provided with openings which are closed prior to drilling nanpores through the membrane; see [0061] and substrate 101 with independent electrode which are disposed in array; [0069] and introducing electrolyte between the substrates); 
aligning the substrate with the membrane and the substrate with the independent electrodes to cause the openings to correspond to the independent electrodes in a one-to-one manner (as shown in annotated Fig 19 below, the openings correspond to independent electrodes present in cis1 and cis 2); 
pressure bonding the substrate with the membrane and the substrate with the independent electrodes with a partition wall between the substrate with the membrane and the substrate with the independent electrodes, the partition wall having a plurality of openings corresponding to the independent electrodes disposed in the array (pressure is used as shown in Fig 19 below to package the chips/substrate together, the PDMS gasket having plurality of opening to form cis1 and cis2 chamber corresponds to independent electrodes; see [0069]); and 
forming a sealed liquid tank surrounded by at least the membrane and the partition wall by the pressure bonding (a sealed cis1 chamber is formed between the membrane and the PDMS gasket; see annotated Fig 19 below),
 wherein
in the step of introducing the solution, the solution is introduced to cover the plurality of openings of the partition wall to form a plurality of sealed liquid tanks surrounded by at least the membrane and the partition wall having the plurality of openings (electrolyte covers the cis chambers to form plurality of sealed liquid tanks surrounded by the membrane and the PDMS gasket; see annotate Fig below and [0063]).
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Rosenstein et al. do not teach the step of  surface treatment step for improving a wettability of the solution on the substrate with the membrane and the substrate with the independent electrodes before the step of introducing the solution.  However, Tabard-Cossa et al. teach method of fabricating nanopore array disposed on the substrate 16 and electrode disposed onto the bottom substrate 15 comprised of polydimethysiloxane (PDMS) (Fig 1 and [0041][0044]), wherein all the PDMS substrates undergo plasma treatment to remove contaminants in order to improve functionality of the apparatus and hydrophilicity towards the electrolyte solution [0050][0049].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention in view of Tabard-Cossa et al. teaching to surface treat both the substrates of Rosenstein et al. to remove any contaminants and thereby improve functionality and hydrophilicity towards the solution.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein et al. as applied to claim 16 above, and further in view of Itaru et al. (Lab Chip, 2016, 3340-3350).
Rosenstein et al. teach after forming the plurality of sealed liquid tanks, nanopore is provided in the membrane by drilling through the membrane using electron microscope [0085]-[0088] and introducing a sample into the pore; and analyzing a structure of the sample by measuring a current flowing through the pores when the sample passes through the pore [0094]. Rosenstein teach pore can be fabricated using any known technique [0077] do not teach the steps of applying a voltage to the membrane to provide a pore in the membrane. However, Itaru et al. teach method of forming nanopore by applying multilevel pulse-voltage to the membrane to form pore in the membrane (see Experimental section, page 3341, col. 2, paragraph 1), the method allows to form nanopore of diameter of less than 2 nm which enables detection of small molecules (see page 3341, col. 1, paragraph 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Itaru et al. teaching to choose any method among different methods of forming nanopores including voltage application method because these methods are suitable equivalents for forming nanopores and one having ordinary skill in the art would expect that voltage application method for forming nanopore would have yielded predictable solution with reasonable expectation of success. 

Allowable Subject Matter
Claims 19 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, Rosenstein et al. teach the method of forming plurality of sealed trans chambers communicating with cis chamber via nanopores and applying voltage to introduce sample through the nanopore and determine the structure of the sample by measuring current [0085]-[0088][0094].  Ronsenstein does not teach the method steps of applying voltage to the adjacent electrode to measure leak current and determining if the compartment is defective from the value of the leak current as recited in claims 19 and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759